DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    CHARLES MICHAEL HENRY,
                           Appellant,

                                   v.

                       CHEYENNE M. HENRY,
                            Appellee.

                             No. 4D17-1789

                         [November 9, 2017]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Edward A. Garrison, Judge; L.T.
Case No. 2016DR006077.

  Charles Michael Henry, Lake Worth, pro se.

  Scott M. Weiss of Weiner & Weiss, LLC, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.